In a negligence action to recover damages for personal injuries sustained by the infant plaintiff and for her father’s loss of companionship, etc., defendants appeal from an order of the Supreme Court, Kings County, dated April 16, 1973, which (1) granted plaintiffs’ motion to set aside a jury verdict in favor of defendants upon a trial of the issue of liability and for a directed verdict in plaintiffs’ favor on that issue and (2) directed that a trial of the issue of damages proceed. Order reversed, without costs; plaintiffs’ motion denied; and jury verdict reinstated. The trial court committed error in setting aside the jury verdict and in directing a verdict in plaintiffs’ favor on the issue of liability. The proof presented questions of fact both as to the negligence of defendants and the contributory negligence of the infant plaintiff. It cannot be said that the jury could not have reached its verdict on any fair interpretation of the evidence (Scholar v. Bola/nd, 36 A D 2d 732; Collins v. City of New York, 263 App. Div. 893). Munder, Acting P. J., Martuscello, Latham, Gulotta and Benjamin, JJ., concur.